Citation Nr: 0934366	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  St. Petersburg, 
Florida.

This case was remanded by the Board in May 2009 for further 
development and is now ready for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service records reveal training as a 30-
caliber rifle marksman, as well as at least 3 weeks of 
service at the Ordnance Replacement Training Center in at the 
Aberdeen Proving Ground. 

2.  Bilateral hearing loss was not shown in service or for 
many years thereafter.  

3.  Bilateral hearing loss is not related to active duty 
service or any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110 (West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  

In addition, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Here, the Veteran alleges that in-service noise exposure 
stemming from being in close proximity to artillery rounds 
caused his current bilateral hearing loss, which had its 
onset in service but increased in severity as he grew older.  

Service records show no complaints of, treatment for, or 
diagnosis related to hearing loss.  However, the Veteran has 
offered competent statements regarding noise exposure during 
active duty.  His service personnel records indicate that his 
military occupational specialty was adjutant and message 
center clerk; however, these records reflect that he 
underwent training as a 30-caliber rifle marksman.  
Additional documents supplied by the Veteran indicate that he 
spent at least 3 weeks at the Ordnance Replacement Training 
Center in January 1944 at the Aberdeen Proving Ground.  

His May 1943 Report of Medical Examination at induction 
indicates that he was being trained as an armament repairman.  
These documents support the Veteran's theory of in-service 
acoustic trauma.  In addition, he has also reported exposure 
to in-service acoustic trauma while serving on a ship in the 
South Pacific Ocean where 5-inch cannons were fired on a 
daily basis.  Nonetheless, normal ear canals and drums, with 
whispered voice scores of 15/15 and low conversational voice 
scores of 20/20, bilaterally were noted.  Therefore, no 
chronic hearing loss was noted in service.  

Next, post-service evidence does not reflect hearing loss 
pathology for nearly 60 years after discharge.  Private 
audiology records dated in August 2003 diagnosed the Veteran 
with mild-to-severe high frequency hearing loss in the right 
ear, and mild-to-severe sensorineural hearing loss in the 
left ear.  VA treatment records dated in 2007 indicated 
significantly impaired hearing loss.  Therefore, continuity 
of symptomatology is not supported by the medical evidence.

In addition to the absence of documented post-service 
symptomatology for many years, the evidence of record also 
includes the Veteran's statements attesting to a continuity 
of symptoms.  He maintains that he has experienced hearing 
impairment since service.  

Moreover, he submitted various lay statements in support of 
his claim, including a letter from a friend of 75 years who 
related that the Veteran's hearing was impaired when he 
returned from service and worsened over the years, a letter 
from another long-time friend that the Veteran's hearing had 
worsened over the years, and a letter from his spouse that 
his hearing was noticeably worse upon his return from service 
in 1946.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran has described a worsening hearing 
impairment since service.  He is competent to report such 
symptoms (which come to him through his senses) because such 
actions require only personal knowledge.  Layno, 6 Vet. App. 
at 470.  In addition, his friends and family are competent to 
report their observations as to his hearing.

In determining whether statements submitted by a veteran and 
his family and friends are credible, the Board may consider 
internal inconsistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  

In the present case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
Significantly, the reported history of continued bilateral 
hearing impairment since active service is inconsistent with 
the other evidence of record.  Indeed, despite the Veteran's 
contentions and those of his friends and family, the 
separation examination showed normal hearing acuity.  

Further, the evidence does not show complaints of hearing 
impairment until 2003, more than 55 years after separation 
from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Moreover, when he first sought treatment for diminished 
hearing in 2003, he reported a gradual decrease over the 
years but did not relate it to active duty.  The Board finds 
that his and his family and friends more current 
recollections and statements that hearing loss is related to 
service, made in connection with a claim for benefits, to be 
of lesser probative value.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  

As such, the Board has weighed the Veteran's statements and 
the lay statements as to continuity of symptomatology against 
the absence of documented hearing pathology until more than 
55 years after service separation and finds that their 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not been established 
here, either through the competent evidence or through the 
statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty and current 
complaints.  The Veteran was afforded a VA audiological 
examination in June 2009, at which time he was diagnosed with 
moderate-to-severe sensorineural hearing loss, bilaterally.  
His level of hearing loss met the threshold requirements to 
quality as a disability for VA purposes.  

However, the VA examiner concluded that she could not resolve 
the issue of the etiology or approximate date of onset of the 
Veteran's hearing loss without resorting to mere speculation.  
The examiner emphasized that hearing loss was remote in time 
to active duty and no hearing loss symptoms were documented 
nearer in time to service.  Unfortunately, the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In addition, the examiner indicated that occupational noise 
exposure was a contaminating factor, further noting that the 
Veteran reported working as a machinist without ear 
protection for approximately three years following service.  
In subsequent correspondence, he vehemently denying that he 
ever claimed to have worked as a machinist.  To the contrary, 
he claimed to have worked as a shoe salesman following his 
discharge from service, suggesting little to no post-service 
occupational noise exposure.  

Even accepting the absence of post-service noise exposure, 
the Board finds the examiner's inability to establish a 
medical nexus probative.  Further, the Board finds that 
examination adequate for evaluation purposes because the 
examiner reviewed the claims folder, interviewed the Veteran, 
and conducted an examination.  There is no indication that 
the VA examiner was not fully aware of the Veteran's past 
medical history or that she misstated any relevant fact.  

Indeed, in the examination report, the examiner explained 
that the basis of her opinion was the absence of hearing 
impairment noted in service or for many years thereafter.  
Therefore, the VA examination does not support a finding of 
medical nexus.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed hearing 
loss and active duty service.  While the Board reiterates 
that the Veteran is competent to report symptoms as they come 
to him through his senses, hearing loss is not the types of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claims for 
service connection for bilateral hearing loss, the Board is 
unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in that same 
letter, the RO provided the Veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, he submitted private treatment records.  Next, the 
claim was remanded for a specific VA medical opinion 
pertinent to the issue on appeal, which was undertaken in 
June 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


